966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Lucretia A. ROBINSON, Appellant,v.H. Lawrence GARRETT, III, in his official capacity asSecretary of the Navy, et al.
No. 91-5157.
United States Court of Appeals, District of Columbia Circuit.
May 8, 1992.Rehearing Denied July 28, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto, and the reply, it is


2
ORDERED that the motion for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   In light of the district court's entry of judgment in favor of appellees after a full trial on the merits, we do not reach Robinson's claim that the district court erred in denying her motion for summary judgment.   See Jarrett v. Epperly, 896 F.2d 1013 (6th Cir.1990);   Locricchio v. Legal Services Corp., 833 F.2d 1352 (9th Cir.1987);   Glaros v. H.H. Robertson Co., 797 F.2d 1564 (Fed.Cir.1986), cert. dismissed, 479 U.S. 1072 (1987).   With respect to the judgment on the merits, we affirm substantially for the reasons stated by the district court in its findings of fact and conclusions of law filed April 30, 1991.   The court correctly applied the relevant law, and its findings of fact are not clearly erroneous.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.